                              Case 19-12411    Doc 35   Filed 04/18/19    Page 1 of 3
Entered: April 18th, 2019
Signed: April 17th, 2019

SO ORDERED




                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MARYLAND
                                            BALTIMORE DIVISION

         IN RE:                                            BCN#: 19-12411
         JAMES EDWARD SCOTT
                Debtor                                     Chapter: 13

         JAMES EDWARD SCOTT
               Debtor
         Movant,                                           ORDER RESOLVING
                                                           MOTION TO EXTEND STAY
         v.

         NATIONSTAR MORTGAGE LLC D/B/A MR.
         COOPER
         and its assignees and/or
         successors in interest,
                 Respondent

                    This matter came on to be heard upon consideration of the Motion of Debtor, James

         Edward Scott, for imposition of the Automatic Stay of 11 USC 362 (a) as to certain real

         property at 6554 Pennacook Court, Columbia, MD 21045; and notwithstanding the

         objections of Respondent at hearing:

                            IT IS HEREBY ORDERED, that the motion is GRANTED so that the automatic

         stay of 11 USC 362 (a) is hereby imposed;

                 FURTHER ORDERED that the imposition of the automatic stay shall prevent the Movant

         from continuing with foreclosure proceedings in accord with applicable state law pursuant to the
                       Case 19-12411    Doc 35    Filed 04/18/19    Page 2 of 3



terms of the deed of trust securing the Movant as to the real property designated as 6554

Pennacook Court, Columbia, MD 21045.

        IT IS FURTHER ORDERED, that: the stay of 11 USC 362 imposed by this order shall

remain in effect provided that and only so long as the debtor complies with the payment terms

with respect to post petition payments:

a)   The Debtor shall bring the loan post petition current on or before the May 31, 2019 which

      payments shall include the March 1, 2019 payment, April 1st payment, and the May 1,

      2019 payment.


                  b)      To the extent the Debtor defaults in making the above specified cure by

      May 31st 2019 or defaults in any ongoing contractual post-petition payment commencing

      June 1st and accruing thereafter due under the terms of the subject Note and Deed of

      Trust; the Movant shall be immediately free to proceed with foreclosure of its security

      instrument; the automatic stay imposed by this order shall immediately terminate as to this

      secured creditor upon the failure to timely tender any and all post petition mortgage

      payments

I ask for this:

/s/ Renee Dyson
____________________________________________
William M. Savage, Esquire
Federal I.D. Bar No. 06335
Kristine D. Brown, Esquire
Federal I.D. Bar No. 14961
Thomas J. Gartner, Esquire
Federal I.D. Bar No. 18808
Gregory N. Britto, Esquire
Federal I.D. Bar No. 22531
Renee Dyson, Esquire
Federal I.D. Bar No. 15955
Malcolm B. Savage, III, Esquire
Federal I.D. Bar No. 20300
Nicole Lipinski, Esquire
Federal I.D. Bar No. 19283
Counsel for Movant
ecf@logs.com
              Case 19-12411     Doc 35     Filed 04/18/19     Page 3 of 3



                        Copies of this order are to be sent to:


JAMES EDWARD SCOTT
6554 PENNACOOK COURT
COLUMBIA, MD 21045

ROBERT S. THOMAS, II
300 E JOPPA ROAD, SUITE 409
TOWSON, MD 21286

J. MICHAEL BROUMAS
BROUMAS LAW GROUP LLC
8370 COURT AVENUE, SUITE 203
ELLICOTT CITY, MD 21043

SHAPIRO & BROWN, LLP
10021 BALLS FORD ROAD, SUITE 200
MANASSAS, VIRGINIA 20109



17-270806




                                  END OF ORDER
